2 N.Y.2d 766 (1956)
Helen Searson, as Administratrix of The Estate of James Searson, Deceased, Respondent-Appellant,
v.
Corbetta Construction Co., Inc., Appellant; New York City Housing Authority, Respondent, et al., Defendant.
New York City Housing Authority, Third-Party Plaintiff-Appellant,
v.
Seaberg Elevator Co., Inc., Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Argued October 10, 1955.
Decided November 15, 1956.
William J. Kenney for appellant.
Albert Cohn, Samuel Justin Jackman and Benjamin H. Siff for respondent-appellant.
Joseph P. Feury for respondent and third-party plaintiff-appellant.
George S. Pickwick and Martin J. Walzer for third-party defendant-respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Judgment affirmed, with costs to plaintiff Searson against defendant Corbetta; no opinion.